In an action for specific performance of a contract to sell real property, the plaintiff purchaser appeals from an order of the Supreme Court, Westchester County (Delaney, J.), dated August 15, 1983, which denied its motion for summary judgment pursuant to CPLR 3212. H Order affirmed, without costs or disbursements, f Under the facts of this case, especially the limited down payment of $1,000 on a $135,000 transaction, whether the cancellation clause was for the benefit of the seller as well as the buyer was a fact issue. Lazer, J. P., Gibbons, Bracken and Lawrence, JJ., concur.